GOFF, J.
The building No. 25 Willett street was used for workshops and synagogues. About 3,000 people each day passed up and down the stairways. The treads of these stairways were not covered, and consisted of ordinary yellow pine boards. For two or three months preceding the accident the top step of the first flight of stairs was in a hollowed, slippery condition from use and wear. Part of the edge of the step was worn off from the same causes. About 7 o’clock in the evening plaintiff Jennie Friedman, a workhand on one of the floors, was descending the stairs. - There was no light, and she slipped on this worn step, and fell down the flight, and sustained certain injuries. All the questions arising on the evidence were of fact. They were submitted to the justice, and he found for the plaintiff, assessing her damages at $250. It appears from the record that the justice wisely and justly exercised discretion, and the judgment should be affirmed.
Jacob Friedman, the husband, sued by separate action for loss of services and expenses incurred because of his wife’s injuries. Both actions were tried together. The justice found for plaintiff in the sum of $150. The only two items given were medical attendance and housework during the wife’s incapacity. The doctor swore his services were worth $50. The testimony regarding the housework was exceedingly vague and indefinite, and not of such probative force or accuracy as to warrant the adoption of any measure of compensation. Besides, it appeared that the wife “went out” working as a “finisher.” While she was working, the husband, a tailor, remained at home, and when he “went out” working the wife remained at home. Before the accident she had employed a woman to do housework for her. There is not a word of positive testimony that the husband paid or *746incurred $1 for this housework. The only sum definitely named is for the doctor’s services.
The judgment in favor of Jacob Friedman should be modified, by reducing the same to $50, and, as so modified, affirmed, without costs. The judgment in favor of Jennie Friedman is affirmed, with costs. All concur.